DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply and amendments to the claims have overcome the claim objections and the previous rejection under 35 USC 112, fourth paragraph.
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim is missing a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 4 recites that the instant composition “is effective in the treatment and/or prophylaxis of clinical signs caused by…infection in a subject”. However, since there are no active steps recited, claims to an implied method are incomplete. It is unclear how the functional aspirations of the composition in a container are achieved.  The components recited in instant 
Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 8 states that the components of the instant composition “act synergistically together”. However, since there are no active steps recited, claims to an implied method are incomplete. It is unclear how the functional aspirations of the composition in a container are achieved.  The components recited in instant claim 8 are indistinguishable from the components recited in instant claim 1, from which claim 8 depends. Claim 8 encompasses all structural materials and inherent functions from the claims from which it depends. Therefore, instant claim 8 fails to further limit the subject matter of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Instant claim 4 recites that the instant composition “is effective in the treatment and/or prophylaxis of clinical signs caused by…infection in a subject”. However, since there are no active steps recited, claims to an implied method are incomplete. It is unclear how the functional aspirations of the composition in a container are achieved. The claim is considered indefinite because one skilled in the art would not be able to ascertain whether the claim is directed to a composition or a method. It is noted that instant claim 12 recites a complete method with active steps recited for treating and preventing.   
Instant claim 8 recites that the instant composition “act synergistically together”. However, since there are no active steps recited, claims to an implied method are incomplete. It is unclear how the functional aspirations of the composition in a container are achieved. The claim is considered indefinite because one skilled in the art would not be able to ascertain whether the claim is directed to a composition or a method. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (USPgPub 2015/0086590), Gong et al. (Veterinary Immunology and Immunopathology. 2014; 158: 3-7), and El-Zahed et al. (Journal of Veterinary Medical Research. 2010; 20 (1): 126-133).
Haemophilus paragallinarum.
Sakamoto et al. claim a vaccine, as required in instant claim 5, comprising Haemophilus paragallinarum, see claims 1, 5, 12, 24, and 25. Sakamoto et al. also teach that the vaccine further encompasses attenuated pathogens of encephalomyelitis virus and fowlpox virus, see paragraphs [0050 and 0073], as required in claims 1, 2, and 4. Paragraph [0055] of Sakamoto et al. lists pharmaceutically acceptable carriers, including an adjuvant, as required by instant claims 1 and 6. In paragraph [0071], Sakamoto et al. describe emulsifications and specifies that the oil is mineral, as required by instant claim 7. In paragraphs [0016, 0026, 0053], Sakamoto et al. teach immunizing an avian to treat and prevent clinical signs against disease in a subject by administering the composition, as required by instant claims 11 and 12. In paragraph [0089], Sakamoto et al. teach the polyvalent vaccine is administered once, as required by instant claim 15 and paragraph [0054] of Sakamoto et al. list the routes of administration, as required in instant claim 16. Figures 1, 5, and 6 of Sakamoto et al. demonstrate efficacy in vaccinated avians compared with unvaccinated, as required by instant claim 17. 
Sakamoto et al. do not teach that the Haemophilus paragallinarum vaccine component is
a bacterin, as required by instant claims 1, 2, 4, and 8.
Gong et al. teach a vaccine comprising a trivalent avibacterium paragallinarum bacterin
Cocktail combined with an oil emulsion, see sections 2.1, 2.3, and the first paragraph under the Discussion section.
One of ordinary skill in the art prior to the effective filing date would have been motivated to have incorporated the trivalent avibacterium paragallinarum bacterin cocktail of
Gong et al. into the multivalent vaccine of Sakamoto et al. to protect fowl against all three types
avibacterium paragallinarum cultivars, as well as reducing a drop in egg production, as required by instant claim 13, see the abstract and Introduction sections of Gong et al. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for combining the trivalent avibacterium paragallinarum cocktail of Gong et al. in the multivalent vaccine of Sakamoto et al. because Sakamoto et al. teach combining more than one antigen in a multivalent vaccine comprising Haemophilus paragallinarum component to prevent diseases with a single injection and reduce stress in chickens, see paragraphs [0005, 0043-0050, 0073, and 0088]. Additionally, Sakamoto et al. teach vaccine efficacy after administration of a single dose of a combined vaccine adjuvated with an oil emulsion, see paragraphs [0016, 0026, 0043-0055, 0071, 0089, and Figures 1, 5, and 6 and section 2.3 and Tables 1 and 2 of Gong et al. 
In paragraph [0050], Sakamoto et al. teach that the inclusion of encephalomyelitis virus and fowlpox virus vaccine components may be attenuated or inactivated or a subunit. Therefore,
the encephalomyelitis virus and fowlpox virus vaccine components of Sakamoto et al. are not
necessarily required to be attenuated.
However, El-Zahed et al. conclude that attenuated encephalomyelitis virus and fowlpox virus vaccines are more efficacious for when administered in combined form than separately, see the abstract, Tables 5 and 6 and Figure 1. 
Therefore, one of ordinary skill in the art prior to the effective filing date would have been motivated to have included the combination of attenuated encephalomyelitis virus and fowlpox virus vaccines of El-Zahed et al. to the composition of Sakamoto et al. and Gong et al. to increase vaccine efficacy when each component is combined, as evidenced by El-Zahed et al. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for including the combined vaccine of El-Zahed et al. in the multivalent 
Although none of the references mention incorporating the vaccine components into kit, as required by instant claims 9 and 10, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have incorporated these materials into a kit for ease of transport, storage, and preparation with a reasonable expectation of success.
For these reasons, the combined avibacterium paragallinarum bacterin and attenuated
encephalomyelitis virus and fowlpox virus vaccines, as instantly required by claims 1, 2, 4, and 8 would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date, absent evidence to the contrary.
Response to Arguments
	In reply to the rejection of record, applicant argues that none of the references teach an inactivated avian coryza vaccine combined with an adjuvant.
Applicant’s arguments have been fully considered, but are found unpersuasive. Gong et al. teach a vaccine comprising a trivalent avibacterium paragallinarum bacterin Cocktail combined with an oil emulsion, see sections 2.1, 2.3, and the first paragraph under the Discussion section.
Applicant argues that Sakamoto et al. do not test to see if all vaccines are efficacious in the combination vaccine, OILVAX™, which only comprise inactivated viruses and bacteria. 
Applicant’s arguments have been fully considered, but are found unpersuasive because the teachings of Sakamoto et al. are not limited to embodiments exemplified in the working examples. Sakamoto et al. also teach that the vaccine further encompasses attenuated pathogens 50 quatities. Sakamoto et al. does not need to demonstrate efficacy with known vaccines.
Applicant states that Gong et al. makes it clear that there is adjuvant suitability.
Applicant’s arguments have been fully considered, but are found unpersuasive because Sakamoto et al. and Gong et al. teach combining multivalent avian vaccines in an oil emulsion, see paragraphs [0016, 0026, 0043-0055, 0071, 0089, and Figures 1, 5, and 6 of Sakamoto et al. and section 2.3 and Tables 1 and 2 of Gong et al.
Applicant argues that El-Zahed et al. only discuss live, attenuated vaccines and does not teach a combination of bacterial and live attenuated vaccines. Applicant also argues that El-Zahed et al. do not mention combining the vaccines with an adjuvant. 
Applicant’s arguments have been fully considered, but are found unpersuasive because Sakamoto et al. satisfy this combination. Regarding the adjuvant of El-Zahed et al., Sakamoto et al. and Gong et al. both teach combining multivalent pathogen antigens with an oil emulsion. While El-Zahed et al. do not mention an adjuvant with the avian vaccine formulations, ir would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to have combined the attenuated avian vaccine formulations with an oil emulsion of Sakamoto et al. and Gong et al. to enhance magnitude and durability of the immune response to the vaccine adjuvants with a reasonable expectation of success due to conventional inclusion of oil emulsions with attenuated poultry vaccines.    

	Applicant’s arguments have been fully considered, but are found unpersuasive. Sakamoto et al. claim a vaccine comprising Haemophilus paragallinarum, see claims 1, 5, 12, 24, and 25 and that the vaccine further encompasses attenuated pathogens of encephalomyelitis virus and fowlpox virus, see paragraphs [0043-0050, 0073, and 0088]. “[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) and MPEP § 2143.01 (I). There is no evidence of antigen interference in any combination of Sakamoto et al.
	Applicant also points to a slightly synergistic effect for both fowlpox virus and Avian Encephalomyelitis (AE) Virus s observed.
	Applicant’s arguments and a review of the data depicted in Figures 1 and 2 have been fully considered, but are found unpersuasive. A synergistic effect is observed when two or more components are combined and the resulting effect is greater than the sum of their additive effects. There is no evidence of synergism when fowlpox and avian encephalomyelitis viruses are combined with inactivated coryza. In paragraph [0273] of the instant published disclosure (USPgPub 2021/0162040), live fowlpox and avian encephalomyelitis virus vaccines (TG02) result in 92% protection while the same live viruses combined with an additional antigen, inactivated coryza (TG01), result in 96% protection, which is an additive effect depicted in Figure 1. Paragraph [0276] of the instant published disclosure states that live fowlpox and avian encephalomyelitis virus vaccines result in 81% antibody protection while the same live viruses 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648